Exhibit 10.7(g)

SIXTH AMENDMENT TO LEASE AGREEMENT

THIS SIXTH AMENDMENT TO LEASE AGREEMENT is made and entered into as of the 26th
day of June, 2003, between RAINIER COMMONS, LLC, a Washington limited liability
company (“Lessor”), and TULLY’S COFFEE CORPORATION, a Washington corporation
(“Lessee”).

RECITALS

A. Lessor has entered into a written agreement with Kent Central, LLC (“KCL”) to
purchase the real property located at 3100 Airport Way South, Seattle,
Washington, which is legally described as set forth on the attached Exhibit A
(the “Property”). Pursuant to that certain Lease Agreement dated August 16,
1999, entered into between KCL and Lessee, as modified by those certain
amendments described in the attached Exhibit B (collectively, the “Lease”), KCL
agreed to lease to Lessee certain premises as further described in the Lease
(the “Original Lease Premises”).

B. If and when Lessor closes the purchase of the Property from KCL, Lessor will
assume all of KCL’s rights and obligations under the Lease.

C. Subject to the Lessor’s acquisition of fee title to the Property, Lessor and
Lessee have agreed to make certain modifications to the Lease on the terms and
conditions set forth in this Sixth Amendment to Lease Agreement (“Sixth
Amendment”).

AGREEMENT

NOW, THEREFORE, in consideration of foregoing and the promises made below, and
other good and valuable consideration, the parties agree as follows:

1. Effective Date. This Sixth Amendment shall become effective upon the date
(the “Effective Date”) upon which Lessor unconditionally acquires fee title to
the Property from KCL. If Lessor does not unconditionally acquire fee title to
the Property from KCL on or before August 31, 2003, this Sixth Amendment shall
be null and void and of no further effect.

2. Amendments. Effective as of the Effective Date, the Lease is hereby amended
as follows:

2.1 Premises. Section 1 of the Lease is hereby amended to as follows: (a) Lessee
and Lessor have agreed that Lessee shall occupy the spaces within the Property
identified on Exhibit C, comprising approximately 80,115 square feet (the
“Tully’s Premises”) and (b) the term “Premises” as used in the Lease will be
limited to the Tully’s Premises as determined above. Without limiting the
foregoing, the Tully’s Premises shall include exclusive and unrestricted access
to and use of the existing loading dock and all other areas included in the
Tully’s Premises. The parking spaces reserved for Lessee, the loading dock, and
any other spaces outside of the buildings comprising the Property that may be
used exclusively by Lessee or in common with the New Tenants (as defined below),
and the additional storage space as set

 

1



--------------------------------------------------------------------------------

forth in the next paragraph are not considered in the determination of the
square feet of the Tully’s Premises.

In addition to the Tully’s Premises, Lessor shall make available to Lessee
additional storage space within the Original Lease Premises (but not included
within the Tully’s Premises). The maximum total amount of additional storage
space which may be provided to Lessee under this section at any time is 5,000
square feet. The additional storage space shall be located at Lessor’s
discretion and may be in more than one location in the Property. The additional
storage space shall be subject to reasonable security and shall be suitable for
dry storage of equipment, records or merchandise. Lessor shall have no
obligation to install any tenant improvements in the additional storage space,
or to perform any maintenance services for the additional storage space, and may
change the location of the additional storage space from time to time. Lessee
shall give Lessor a written request for such additional storage space not less
than 30 days prior to its anticipated requirement. There shall be no additional
Base Rent or Monthly Operating Expense paid by Lessee in connection with the
additional storage space, and Lessee shall not be entitled to any reduction in
Base Rent or Monthly Operating Expense if Lessee does not use the additional
storage space or if the actual additional storage space used is less than 5,000
square feet.

2.2 Rent. Section 3 of the Lease is hereby amended and restated to read as
follows:

3. Rent. Lessee covenants and agrees to pay Lessor rent in advance without
offset or deduction on or before the 1st day of each month of the Lease term in
the amounts as follows:

 

Months

   Monthly
Base
Rent

(from date of this Sixth Amendment until December 31, 2003)

   $ 51,033

January 1, 2004 through May 14, 2005

   $ 43,378

May 15, 2005 through May 14, 2010

   $ 49,885

2.3 Monthly Operating Expense Adjustments. Section 9 of the Lease is hereby
amended to provided that, commencing on January 1, 2004 and continuing through
the end of the Lease term, Lessee will pay 50% of the actual Monthly Operating
Expenses for the Property as its pro rata share. From the Effective Date to
January 1, 2004 Lessee shall continue to pay 100% of the actual Monthly
Operating Expenses for the Property.

2.4 Utilities. Section 8 of the Lease is hereby amended to provide that the
utilities for the Tully’s Premises shall be separately metered, and that for
utilities and services not subject to metering, such as garbage collection,
separate service and billings shall be established with the service provider. If
separate metering (or separate service and billings, as

 

2



--------------------------------------------------------------------------------

applicable) is not reasonably practicable, the parties shall negotiate an
appropriate method to allocate such costs. If separate metering (or separate
service and billings, as applicable) is not reasonably practicable and the
parties are unable to agree upon an appropriate method to allocate such costs,
and during the time that the parties may be discussing the allocation method
and/or until separate metering (or separate service and billings, as applicable)
is accomplished if at all, Tully’s shall pay an amount equal to the average
monthly usage in the applicable units of measure over the two (2) year period
prior to the Effective Date, priced at the actual average current cost per unit
set forth on the service provider’s billing, but shall not pay in any case more
that the total actual cost set forth on the service provider’s billing. Any
costs related to establishment of separate metering shall be considered to be
costs of Lessor Work.

2.5 Termination of Right to Require Lessee to Vacate Premises in 150 Days. The
parties agree that the provisions granting KCL a right to terminate the Lease
and/or require Lessee to vacate the Original Lease Premises upon 150 days notice
contained in (i) that certain letter dated March 19, 2002, executed by KCL and
Lessee, and (ii) Section 2 of the Fifth Lease Amendment referred to in Exhibit B
are here are hereby terminated and that such provisions shall be considered null
and void and of no further force and effect.

2.6 Impact of Lessor Work. Lessor expects to rehabilitate, remodel, develop,
demolish, improve and partition the portion of the Property that is not within
the Tully’s Premises (the “Available Space”) (the “Lessor Work.”). Lessor hereby
agrees that any and all Lessor Work and any and all other development,
demolition, improvement, partitioning and remodeling of the Property undertaken
by Lessor or any of its agents shall not disturb Lessee’s use and enjoyment of
the Tully’s Premises nor negatively impact Lessee’s security nor increase
Lessee’s costs of security in the Tully’s Premises. All Lessor Work shall be
performed in compliance with applicable codes, regulations and laws. All Lessor
Work shall be performed at no cost to Lessee.

2.7 Signage. Lessor agrees that Lessee shall continue to have the right (but not
the obligation) to maintain in place the Tully’s green “T” on top of the
building where it is currently placed. In addition, Lessee shall continue to
have the right to maintain, use, replace and update all other existing exterior
signage that is currently present on any of the buildings on the Property or
otherwise located on the Property. Lessor will pay to repair or replace any such
signage that is affected by any repainting or remodeling of the Property by
Lessor. With the consent of Lessor, which may not be unreasonably withheld,
Lessee may hang seasonal promotional banners on the exterior of the buildings
included in the Property. Lessee shall pay no additional rent or charges to
Lessor in connection with the green “T”, the other exterior signage, or the
promotional banners, but Lessee shall pay all costs associated with the
replacement, maintenance and operation of such signage except when such costs
result from the repainting or remodeling of the Property by Lessor. Lessee’s
signage rights under this Section 2.7 shall be subject to the limitations and
requirements of applicable laws, regulations and ordinances. All such signage
referred to herein shall not be subject to Section 15 of the Lease, except that
the last sentence in Section 15 of the Lease shall apply to such signage.

 

3



--------------------------------------------------------------------------------

2.8 Removal of Lessee’s Properties. Lessee shall remove its inventories and
other properties (“Lessee Properties”) from the Available Space no later than 90
days from the Effective Date (the “hand-over date”). If any Lessee Properties
are in the Available Space after the hand-over date, the Lessee Properties may
be removed by Lessor from the Available Space upon two business days notice to
Lessee, and Lessor shall not be responsible for loss or damage incurred as a
consequence of such action.

2.9 Quiet Enjoyment and Use of the Premises. Lessee acknowledges that Lessor
expects to rent some or all of the Available Space to other parties (the “New
Tenants”). Lessor shall conduct its leasing of the Available Space, and its
administration of the leases to the New Tenants, in a manner that preserves and
protects the quiet enjoyment of the Tully’s Premises by Lessee and that does not
in any way diminish or conflict with Tully’s rights under the Lease. Lessor
shall establish reasonable parking rules and regulations for the Property and
shall identify parking spaces as reserved or unreserved- general use. During
normal business hours (which shall be defined for this purpose as 8:00 AM to
5:00 PM Pacific Time, Monday through Friday, excluding New Years Day, Memorial
Day, July 4th, Labor Day, Veteran’s Day, Thanksgiving Day, and Christmas Day),
Tully’s shall have 80 reserved parking spaces for its exclusive use, located in
front of the Tully’s Premises, and may also use unreserved- general use parking
spaces as they may be available. Outside of normal business hours all parking
spaces on the Property shall be unreserved-general use. Lessor may establish any
fees for parking; provided that any such fees for parking at the Property shall
not apply to Lessee, nor shall they apply to Lessee’s employees, vendors and
visitors. Lessee may not charge for parking on the Property.

2.10 Offering of Additional Space. From time to time, space within the Available
Space may become available for rent or lease. As such space becomes available
for rent or lease, Lessor shall notify Lessee of the particulars of the space,
including the Lessor’s requirements for rent and other reimbursements and terms
for such space. Notification of Lessee does not establish any right of first
refusal or other right for Lessee and Lessor shall have the right to enter into
a rental or lease agreement with any party or parties whether or not such notice
is given and whether or not Lessee is interested in the space.

If Lessee wishes to enter into a lease or rental agreement for such space, it
shall inform Lessor. If Lessor agrees to enter into a lease for such space with
Lessee any such agreement shall be separate from the Lease, and the terms and
conditions of the Lease shall not apply to the lease for such additional space.

2.11 Lessor Use of the Mountain Room. This section 2.11 shall apply only if the
portion of the Property commonly described as the “Mountain Room” is included in
the Tully’s Premises. From time to time, Lessor may request from Lessee that the
Mountain Room be made available as the site for a future meeting or special
event to be hosted by Lessor or a New Tenant of Lessor. Subject to the
availability of the Mountain Room, and subject to the other administrative
policies and requirements that Lessee may have established for third-party use
of the Mountain Room, Lessee shall reasonably cooperate with the requests of
Lessor.

 

4



--------------------------------------------------------------------------------

3. No Other Changes. Except as modified by this Sixth Amendment and as otherwise
agreed upon herein, all other terms of the Lease, including without limitation
all exhibits thereto, remain unchanged and in full force and effect.

4. Conflict and Construction; Definitions. In the event of any conflict between
the terms of this Sixth Amendment and the terms of the Lease, the terms and
provisions of this Sixth Amendment shall prevail. Capitalized terms not
otherwise defined in this Sixth Amendment shall have the meanings set forth in
the Lease.

5. Amendment and Restatement of Lease and Further Modifications. After the
Effective Date, the parties hereby agree to use their respective reasonable best
efforts to amend and restate the Lease into a single amended and restated lease
taking into account all of the prior lease amendments including this Sixth
Amendment. In addition, the parties acknowledge that the existing Lease is based
on a single tenant in an industrial setting and that given the changes to the
Lease incorporated by this Sixth Amendment, Lessee will no longer be the sole
tenant of the Property. In addition, the parties acknowledge that Lessor’s
development plans for the portions of the Property that are not leased to Lessee
may require further adjustments and modifications to the Lease. Accordingly, the
parties also agree that, in connection with the amendment and restatement of the
Lease described above, the parties will also use their reasonable best efforts
to amend and modify the Lease to (i) reflect that the Property will now have
multiple tenants, and (ii) to take into account the development work that Lessor
may undertake with respect to the Property.

6. Successor and Assigns. The terms and provisions of this Sixth Amendment shall
bind and inure to the benefit of Lessor and Lessee and their respective
successors and assigns. This Sixth Amendment may not be assigned by either party
without the consent of the other party, which may be withheld in its sole
judgment.

7. Counterparts; Facsimile. This Sixth Amendment of Lease Agreement may be
executed in counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument. Executed
counterparts may be executed and transmitted via facsimile and such version
shall be deemed an original.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have executed this Sixth Amendment
effective as the date set forth above.

 

LESSOR:      LESSEE: RAINIER COMMONS, LLC      TULLY’S COFFEE CORPORATION By:  

/s/SHIMON MIZRAHI

     By:  

/s/ANTHONY J. GIOIA

  Shimon Mizrahi        Anthony J. Gioia Its:   Manager      Its:   President
and CEO

 

STATE OF WASHINGTON

  )     )   ss.

COUNTY OF KING

  )  

On this      day of         , 2003, before me personally appeared             ,
the              of            , who executed the within and foregoing
instrument, and acknowledged said instrument to be the free and voluntary act
and deed of said corporation, for the uses and purposes therein mentioned, and
on oath stated that he was authorized to execute said instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

(Print Name)

Notary Public in and for the State

of Washington, residing at

My Commission Expires:

 

STATE OF WASHINGTON

  )     )   ss.

COUNTY OF KING

  )  

On this      day of         , 2003, before me personally appeared             ,
the              of TULLY’S COFFEE CORPORATION, who executed the within and
foregoing instrument, and acknowledged said instrument to be the free and
voluntary act and deed of said corporation, for the uses and purposes therein
mentioned, and on oath stated that he was authorized to execute said instrument.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

(Print Name)

Notary Public in and for the State

of Washington, residing at

My Commission Expires:

 

7



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

PARCEL 2:

Lots 1 through 6, Block 233, Seattle Tidelands, in King County, Washington, as
shown on the official maps on file in the Office of the Commissioner of Public
Lands at Olympia, Washington;

TOGETHER WITH Lots 1 through 12, Block 17, Hanford’s Addition to South Seattle,
according to the plat thereof recorded in Volume 1 of Plats, page 37, in King
County, Washington;

TOGETHER WITH ALL of vacated alley in said Block 17, as vacated under City of
Seattle Ordinance No. 38522;

TOGETHER WITH Lots 1 through 12, Block 16, Hanford’s Addition to South Seattle,
according to the plat thereof recorded in Volume 1 of Plats, page 37, in King
County, Washington;

TOGETHER WITH ALL of vacated alley in said Blocks 16, as vacated under City of
Seattle Ordinance No. 38521;

TOGETHER WITH ALL of vacated South Winthrop Street between said Blocks 16 and
17, as vacated under City of Seattle Ordinance No. 38522;

TOGETHER WITH that portion of vacated South Hanford Street adjoining Block 16,
as vacated under City of Seattle Ordinance No. 69571 and would attach by
operation of law;

TOGETHER WITH that portion of vacated Tenth Avenue South, as vacated under City
of Seattle Ordinance No. 95836, and described as follows:

BEGINNING at the intersection of the production south of the East line of Block
16 of said Plat of Hanford’s Addition to South Seattle and the Westerly
right-of-way line of the Seattle Freeway (Primary State Highway No. 1); thence
Northerly along said Westerly right-of-way line to the production east of the
North line of Lot 12, Block 17 of said plat; thence West along said produced
line to the East line of Block 17; thence South along said East line and the
same produced and along the East line of Block 16 to the POINT OF BEGINNING;
EXCEPT from the above described Parcel 2 any portion lying within the Northern
Pacific Railway Company right-of-way; EXCEPT that portion as conveyed to the
State of Washington for Primary State Highway No. 1 by deed recorded under
Recording No. 6199964.

 

8



--------------------------------------------------------------------------------

EXHIBIT B

AMENDMENTS TO THE ORIGINAL LEASE

 

1. First Lease Amendment dated December 17, 1999, entered into between KCL and
Lessee;

 

2. Second Lease Amendment dated June 6, 2000, entered into between KCL and
Lessee;

 

3. Third Lease Amendment dated November 7, 2000, entered into between KCL and
Lessee;

 

4. Fourth Lease Amendment dated February 21, 2001, entered into between KCL and
Lessee; and

 

5. Fifth Lease Amendment dated November 1, 2002, entered into between KCL and
Lessee.

 

9



--------------------------------------------------------------------------------

Exhibit C to Sixth Amendment to Lease Agreement

 

     LEVEL NUMBER                                                  

BLDG. NUMBER

   BSMNT     LVL 1    LVL 2    LVL 3    LVL 4    LVL 5    LVL 6    LVL 7   
LVL 8    S.F. PER BLDG.    TULLY’S    COMMENTS    AREA 1                      
           

24

   *1632 *   1617    1632                      3249    3,249   

1

     1358    1344                      2702    2,702   

2

        2232                      2232    2,232   

3

        3587                      3587    3,587       AREA 2                   
              

4

        1295    1295                   2590    1,295   

5

        1211    1198       1198    1179    1297       6083    2,396   

5A

        1828    1828       1826             5482    3,654   

13

     3033    1146                      4179      

12

     1172                         1172    1,172   

23

     586    586                      1172    1,172   

11

     1348    1349                      2697    2,697   

10

     1279    1278    504    1284                4345    2,557   

19

           1486          977          2463      

20

           458                   458      

21

           2793       2793    2874       3107    11567      

39

                             0          AREA 3                                  

22

           5291    5291    5291    5289          21162      

25

        1062    5512    8854    8854    8854    8854    2047    44037    100   
Rooftop
space on
SE corner
containing
cell tower

6

        3921    4043    4025    3921             15910    11,989   

7

        4486    4381    4381    4489             17737      

9

     5244/3000    5106/2500                      10350    5,500    Tully’s
space:
3,000 on
level 1,
2500 on
level 2

8

     6840    8307    8327    6636                30110    23,474   

26

     957                         957    957   

27

                             0          AREA 4                                  

14

     5714    6978                      12692    5,714   

15

     5668    5647                      11315    5,668   

16

                             0      

100

        3532                      3532      

S.F. PER LEVEL

   *1632 *   29572    51421    37116    30471    28372    19173    10151    5154
        

TOTAL

                             221780          NEW FLOOR INFILL                  
        

13 NEW FLOOR INFILL

        1635                           

21 NEW FLOOR INFILL

                 320                  

22 NEW FLOOR INFILL

              2838    2838    2838               

TOTAL NEW FLOOR INFILL

     0    1635    0    2838    3158    2838    0    0    10469      

FLOOR INFILL

   *1632 *   29572    53056    37116    33309    31530    22011    10151    5154
        

TOTAL

                             232249    80,115   

xxx Highlighted areas represent the Tully’s Premises under the Sixth Amendment

 

10